338 F.2d 51
Glenn D. WILCOX, Trustee in Bankruptcy for Roundtree Building Corp., Appellant,v.H. L. COX & SON, Appellee.
No. 20730.
United States Court of Appeals Fifth Circuit.
October 29, 1964.
Rehearing Denied November 27, 1964.

Herbert L. Markow, Miami, Fla., for appellant.
Paul G. Hyman and Feibelman, Friedman, Hyman & Britton, Miami, Fla., for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
The Trustee in Bankruptcy, acquiescing in an agreement of which he had full knowledge, permitted funds to be disbursed pursuant to the agreement and in accordance with custom and subsequently objected to the distribution and sought a turnover order to require payment to him of a portion of the fund distributed. The Referee declined to issue a turnover order. The district court affirmed the Referee and the Trustee in Bankruptcy has appealed. No error is shown. The judgment of the district court is


2
Affirmed.